PURCHASE AGREEMENT

    THIS PURCHASE AGREEMENT (the "Agreement") is dated as of the 1st day of
August, 2008 (the "Effective Date") between RUTH'S HOSPITALITY GROUP, INC.
("Parent"), RCSH OPERATIONS, LLC, a Louisiana limited liability company, RCSH
OPERATIONS, INC., a California corporation and RHG KINGFISH, LLC, a Florida
limited
liability company (Parent, and such other entities, collectively, "Seller"), and
SOVEREIGN
INVESTMENT COMPANY, a California corporation ("Purchaser").
R E C I T A L S :
      Purchaser desires to purchase, and Seller is willing to sell, the
Properties (defined
hereinafter) upon the terms and conditions set out hereinafter.
      NOW, THEREFORE, in consideration of the terms, covenants and conditions
set forth in
this Agreement, Seller and Purchaser hereby agree as follows:
      1.        Agreement to Sell and Convey. Seller hereby agrees to sell and
convey to
Purchaser, and Purchaser hereby agrees to purchase from Seller, subject to the
terms and
conditions hereinafter set forth, all of those five (5) parcels of land (each a
"Parcel" and
collectively, the "Parcels") particularly described on Exhibit A attached
hereto, together with all
of Seller's right, title and interest in and to:
            (a)        all buildings, structures, and improvements on a Parcel
(the
"Improvements"; together with the Parcel, the "Property"; and all five (5)
Properties are
sometimes hereinafter referred to collectively as the "Properties"), including,
without limitation,
all fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature
whatsoever now or hereafter affixed or attached to or installed in any of the
Properties (except as
hereafter provided), including all electrical, anti-pollution, heating, lighting
(including hanging
fluorescent lighting), incinerating, power, air cooling, air conditioning,
humidification,
sprinkling, plumbing, lifting, cleaning, fire prevention, fire extinguishing and
ventilating
systems, devices and machinery and all engines, pipes, pumps, tanks (including
exchange tanks
and fuel storage tanks), motors, conduits, ducts, steam circulation coils,
blowers, steam lines,
compressors, oil burners, boilers, doors, windows, loading platforms, lavatory
facilities,
stairwells, fencing (including cyclone fencing), passenger elevators, together
with all additions
thereto, substitutions therefor and replacements thereof (collectively, the
"Equipment"), but
excluding the following: Seller's personal property, trade fixtures and
free-standing equipment
located on each Parcel which are not deemed to constitute real property fixtures
and including
any trademarked items and proprietary warming ovens; and
            (b)        all of the easements benefiting, and rights of access
appurtenant to, each
Property; and
            (c)        individually and together, the rights and appurtenances
pertaining to each
Property, including any adjacent streets, roads, alleys, accesses, and
rights-of-way.
      2.        Purchase Price. Purchaser shall pay Seller the sum of Seventeen
Million Five
Hundred Seventy-Eight Thousand Nine Hundred Fifty-Nine Dollars ($17,578,959) for
the
Properties (the "Purchase Price") as allocated as set forth on Exhibit B, as
follows:
            (a)        Deposit. Within three (3) business days following
execution of this
Agreement by Seller and Purchaser (the date of such mutual execution being the
"Effective
Date"), Purchaser shall deposit in escrow with the Title Company (defined
hereinafter) in
accordance with wire transfer instructions to be provided by the Title Company,
the sum of Two
Hundred Fifty Thousand Dollars ($250,000) (the "First Installment") which shall
be fully
refundable to Purchaser on or before expiration of the Approval Period, and
shall be held in an
interest bearing money market account. If Purchaser elects to proceed with its
purchase of the
Property pursuant to Section 4(b) hereof, then on or before expiration of the
Approval Period,
Purchaser shall deposit in escrow with the Title Company, an additional Two
Hundred Fifty
Thousand Dollars ($250,000) (the "Second Installment", together with the First
Installment, and
all interest accrued thereon, is hereinafter collectively referred to as the
"Deposit"), which
Deposit shall be held in accordance with the terms of this Agreement and applied
to the Purchase
Price at Closing (defined below) if the transaction is consummated or paid to
Seller or Purchaser
as provided in this Agreement in the event the transaction is not consummated.
The Deposit
shall be held in an interest bearing money market account reasonably acceptable
to Purchaser
and Seller and all interest earned on the Deposit shall be paid to the party
entitled to the Deposit.
            (b)        Balance of Purchase Price. The balance of the Purchase
Price shall be
paid, plus or minus closing adjustments, as the case may be, less the Deposit
and all accrued
interest thereon, to Seller upon Closing by wire transfer of immediately
available U.S. funds in
accordance with wire transfer instructions to be provided by or on behalf of
Seller on or prior to
the Closing Date (defined below). Seller acknowledges and agrees that the
Purchase Price
allocations set forth on Exhibit B attached to this Agreement are subject to
such commercially
reasonable adjustments prior to Closing as Purchaser may reasonably require, so
long as the
aggregate Purchase Price remains the same.
      3.        Due Diligence Items. At Seller's sole cost and expense, Seller
shall, within five
(5) days of the Effective Date, furnish to Purchaser true, correct and complete
copies of the
following items with respect to each Property that are in Seller's possession
(collectively, the
"Due Diligence Items"):
            (a)        any title insurance policy, title insurance commitment or
preliminary title
report in Seller's possession, including all title exceptions;
            (b)        any survey, plot plan, subdivision plan or site plan in
Seller's possession;
            (c)        any documentation regarding the environmental condition
of the Property,
including, but not limited to, any Phase I or II environmental studies or
reports procured by or on
behalf of Seller, together with reliance letters from the firms that prepared
such Phase I or II
environmental studies or reports which reliance letters shall be addressed to
Purchaser and
Purchaser's lender (it being understood that the reliance letters may be
delivered to Purchaser
within twenty (20) days of the Effective Date);
            (d)        written evidence from the appropriate governmental
authority that Seller
exists and, if applicable, is in good standing in its jurisdiction of
organization and is qualified to
conduct business and is in good standing in the jurisdictions in which Seller
owns Properties;
            (e)        all contracts to which Seller is or will be a party
relating to the
Improvements located on each Parcel that will be binding on Purchaser after the
Closing;

            (f)        all leases and all amendments thereto, and any agreements
conferring
rights to use or occupy the Property ;
            (g)        all as-built plans and specifications for all of the
Improvements in Seller's
possession;
            (h)        all written warranties from third parties relating to the
Improvements in
Seller's possession (the "Warranties");
            (i)        property condition, engineering and other reports in
Seller's possession
relating to the condition of the Property;
            (j)        all requested financial information (the "Financial
Statements"),
including (i) operating statements for each Property for the last three (3)
years and current year to
date; and (ii) the audited financial statements for the Seller for the last
three (3) years, and
current year to date;
            (k)        evidence of existing liability and hazard insurance;
            (l)        certificates of occupancy relating to each Parcel;
            (m)        any soils reports or geotechnical reports in Seller's
possession regarding
any Property;
            (n)        sources and uses statement setting out the use of the
proceeds of this
transaction;
            (o)        company and store-level financial projections; and
            (p)        any other documents in Seller's possession reasonably
requested by
Purchaser relating to the Property and/or the Seller.
Seller has no actual knowledge that any of the documents or written information
provided to
Purchaser by Seller or on its behalf in connection with the transaction is
materially inaccurate or
incomplete or contains any material untrue statements of fact or omits any
material fact.



      4.        Approval Period
            (a)        During the period commencing on the Effective Date and
ending on the
date that is thirty (30) days after the later of (i) the Effective Date, or (ii)
the date that Purchaser
receives the Due Diligence Items (the "Approval Period") (and if Purchaser does
not terminate
this Agreement on or before expiration of the Approval Period, then at all times
thereafter and
prior to the Close of Escrow or earlier termination of this Agreement pursuant
to its terms),
Purchaser and its agents, consultants, representatives and employees shall be
entitled to enter
upon the Properties and conduct any and all physical inspections of each
Property which
Purchaser deems to be appropriate or necessary, including, without limitation,
surveys, physical
inspections or examinations of the Improvements, soil tests, environmental
studies and tests, and
any other due diligence investigation relating to Purchaser's proposed ownership
of the
Properties. Purchaser shall not unreasonably interfere with the ongoing business
conducted at
the Properties. As to any such investigation, Purchaser shall restore the
Properties to the same
condition as existed prior to any such investigation, provided, however, that
Purchaser shall have
no liability for or obligation to remedy any conditions or defects in, on, under
or about any
Property (i) not caused by Purchaser, including those conditions and defects
discovered during
Purchaser's investigations and inspections; (ii) resulting from the acts or
omissions of Seller or
any of Seller's agents, engineers, contractors, consultants, employees or
representatives, or other
prospective purchasers of any Property; or (iii) any losses, damages,
liabilities, claims, costs and
expenses (including, without limitation, claims for diminution in value) in any
way related to the
matters described in (i) and/or (ii) immediately above. Except with respect to
the matters
described in subsections (i), (ii) and/or (iii) above, Purchaser agrees to
indemnify and hold
harmless Seller from and against, and to reimburse Seller with respect to any
and all claims,
demands, causes of action, loss, damage, liabilities, costs and expenses
(including reasonable
attorneys' fees and disbursements) asserted against or incurred by Seller by
reason of or arising
out of any of Purchaser's on-site investigations. Prior to any entry on the
Property by Purchaser
before the Closing, Purchaser shall advise Seller of the date and time of such
entry and secure
and maintain a comprehensive general liability and property damage policy in an
amount of not
less than One Million Dollars ($1,000,000), which will cover the activities of
Purchaser and its
agents on the Property and shall name Seller an additional insured thereunder.
            (b)        Prior to expiration of the Approval Period, Purchaser may
elect to
terminate this Agreement for any reason or no reason by giving written notice of
Purchaser's
election to terminate this Agreement to Seller or by failing to deliver any
written notice to
Purchaser. If Purchaser fails to give such termination notice on or prior to the
expiration of the
Approval Period, Purchaser shall be deemed to have elected to terminate this
Agreement. Upon
such termination, the Deposit and all accrued interest thereon shall be returned
to the Purchaser
and thereafter, neither party shall have any obligations or liabilities under
this Agreement except
for those expressly intended to survive the termination of this Agreement. In
the event Seller
fails to comply with its obligations as provided above or Purchaser elects to
terminate this
Agreement as provided above, the Title Company shall upon receipt of a notice
from Purchaser
stating either such circumstance, promptly return the Deposit and all interest
accrued thereon to
Purchaser without the necessity of further instruction. Thereafter, this
Agreement shall be null
and void and neither party shall have any further liability or obligation to the
other except for
those obligations expressly intended to survive termination of this Agreement.
            (c)        During the Approval Period, Purchaser shall have the
option of obtaining,
at Seller's sole cost and expense, a new title commitment for each Property (the
"Title
Commitment") issued by a title company selected by Purchaser ("Title Company")
and a new
survey of each Property (the "Survey"). In the event (i) a Survey shows any
easement, right-of-
way, encroachment, conflict, protrusion or other matter affecting the Property
that is
unacceptable to Purchaser, or (ii) any exceptions appear in any Title Commitment
that are
unacceptable to Purchaser, Purchaser shall, within ten (10) days of Purchaser's
receipt of the
Title Commitment (together with copies of all underlying documents) and Survey
for all of the
Properties, notify Seller in writing of such facts and the reasons therefor
(collectively, the
"Purchaser's Objections"). Upon the expiration of the Approval Period, except
for Purchaser's
Objections if same are timely raised, Purchaser shall be deemed to have accepted
the form and
substance of the Survey and all exceptions to the Title Commitment (except for
those items
Seller is obligated to discharge as set forth in this Section 4(c)) and other
items shown therein
(the "Permitted Exceptions"). No later than ten (10) days after delivery of
Purchaser's
Objections, Seller shall notify Purchaser in writing as to whether Seller
intends to take such
actions that are necessary to reasonably address Purchaser's Objections at or
before the Closing.
Notwithstanding anything to the contrary contained herein and except for any
mortgages,
judgments, mechanics liens and security interests against any of the Properties
(or against
property included within a Property) which Seller shall satisfy and remove at
Closing, Seller
shall have no obligations to eliminate or modify any of the Purchaser's
Objections (except that
Seller shall be obligated to deliver to the Title Company a customary owner's
affidavit, gap
indemnity and such other similar agreements in order to enable the Title Company
to insure
title). If Seller is unable or unwilling to eliminate or modify all of
Purchaser's Objections to the
reasonable satisfaction of Purchaser, Purchaser may (as its sole and exclusive
remedy) terminate
this Agreement by delivering notice thereof in writing to Seller and Title
Company on or prior to
the date which is ten (10) days following expiration of the Approval Period, in
which event, the
Deposit and all accrued interest thereon will be returned to Purchaser and
thereafter, neither
party shall have any obligations or liabilities under this Agreement except for
those expressly
intended to survive the termination of this Agreement.
      5.        Leases.
            (a)        Seller or a subsidiary of Seller and Purchaser will enter
into a lease at
Closing with respect to each Property, and each such lease shall be on a lease
form to be agreed
upon in writing between Seller and Purchaser during the Approval Period and
attached hereto as
Exhibit C, with only such changes thereto as may be requested by Landlord's
local counsel to
incorporate state-specific lease provisions. All of the leases described in this
Section 5(a) are
referred to hereinafter collectively as the "Leases." The entity executing the
Lease shall
sometimes be referred to herein as "Tenant."
            (b)        The initial aggregate annual Minimum Rent (as defined in
each Lease)
under all of the Leases shall equal $1,485,422.00 and the annual Minimum Rent
shall be
allocated among the Properties as more particularly set forth on Exhibit B
attached hereto, which
allocation may be adjusted by Purchaser based on Purchaser's review of
appraisals and other
factors with respect to each Property. The Annual Minimum Rent shall be subject
to increase in
accordance with the terms of the Leases. The annual Minimum Rent under each
Lease shall be
increased by four percent (4%) as of the commencement of the third lease year
and shall be
increased annually thereafter by one and three-quarter percent (1.75%). The
initial term of each
of the Leases shall be set forth on Exhibit B attached hereto and each of the
Leases shall have
two (2) five-year extension options.
      6.        Representations and Warranties of Seller; Representations and
Warranties
of Purchaser.
        Seller hereby makes all of the following representations and warranties,
all of which
Seller represents are true and correct as of the Effective Date and again as of
the Closing Date:
            (a)        Seller is duly created, validly existing and in good
standing pursuant to the
laws of the jurisdiction of its organization and is duly qualified to do
business and is in good
standing in the jurisdictions in which the Properties are situated.
            (b)        Seller is authorized and empowered to enter into this
Agreement and
perform all of its obligations under this Agreement without any qualification
whatsoever. This
Agreement is legally binding upon Seller and enforceable against Seller in
accordance with all of
its provisions. The person signing this Agreement on behalf of Seller has been
duly authorized
to sign and deliver this Agreement on behalf of Seller.
            (c)        The execution and delivery of this Agreement, and the
performance of
Seller's obligations under this Agreement, will not violate or breach, or
conflict with, the terms,
covenants or provisions of any agreement, contract, note, mortgage, indenture or
other document
of any kind whatsoever to which Seller is a party or to which any Property is
subject.
            (d)        At Closing, Seller will be the sole owner of good and
marketable fee
simple title to each Property, subject only to the Permitted Exceptions. Except
for the Permitted
Exceptions affecting a particular Property, there are, as of the Effective Date,
and there will be,
as of the Closing, no other liens, encumbrances or matters affecting a Property.
            (e)        To Seller's knowledge, there has been no "release" of any
hazardous
substances on or about any of the Properties or on or about any real property
surrounding any of
the Properties which might affect any of the Properties. For the purposes of
this Agreement, the
terms "hazardous substances" and "release" shall have the definitions used in
the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq. ("Superfund
Act"); provided, however, that the definition of the term "hazardous substances"
shall also
include (if not included within the definition contained in the Superfund Act),
petroleum and
related by-products, hydrocarbons, radon, asbestos, urea formaldehyde and
polychlorinated
biphenyl compounds ("PCBs"). To Seller's knowledge, none of the following are
present on any
of the Properties: (a) any landfill, waste pile, underground storage tank or
surface impoundment;
(b) any asbestos-containing materials; or (c) any PCB's.
            (f)        To Seller's knowledge (1) the existing use and condition
of each Property
does not violate any zoning, environmental, building, health, fire or similar
statute, ordinance,
regulation or code, (2) each Property is in compliance with all governmental
permits and current
zoning requirements, including, all parking requirements, and each Property is
not a non-
conforming or special use, and (3) each Property includes all rights to any
off-site facilities
necessary to ensure compliance with zoning, building, health, fire, water use or
similar statutes,
laws, regulations and orders.
            (g)        Seller has received no notice (written or otherwise) from
any
governmental agency alleging a violation of any statute, ordinance, regulation
or code with
respect to any of the Properties, whether or not such violation has been cured.
            (h)        There are no pending nor, to Seller's knowledge,
threatened matters of
litigation, administrative action or examination, government investigation,
claim or demand (a
"Claim") relating to the Seller, a Property or Seller's interest in a Property.
            (i)        There is no pending nor, to Seller's knowledge,
contemplated or
threatened eminent domain, condemnation or other governmental taking or
proceeding relating
to a Property or any part thereof.
            (j)        To Seller's knowledge, there are no public improvements
in the nature of
off-site improvements (or otherwise) which have been ordered to be made and/or
which have not
previously been assessed and there are no special or general assessments pending
against or
affecting a Property which are not disclosed on the public records.
            (k)        Seller is not a party to, and no Property is subject to,
any binding contract
or agreement of any kind whatsoever that will be binding on Purchaser after the
Closing or that
is a sale or lease agreement pertaining to the Property, written or oral, with
respect to such
Property, other than this Agreement.
            (l)        All bills and invoices for labor and material of any kind
relating to each
Property have been paid in full and, as of the Closing Date, there will be no
liens or other claims
outstanding or available to any party in connection with a Property.
            (m)        Seller has not executed or entered into any other binding
agreement to
purchase, sell, option, lease, mortgage or otherwise dispose of or alienate all
or any portion of
any of the Properties, other than this Agreement and the Leases.
            (n)        To Seller's knowledge, all of the Improvements on each
Property are in
good working order, condition and repair and are not in need of repair or
replacement (subject to
ordinary wear and tear).
            (o)        All utility services, including sanitary sewer, water,
electric power and
telephone service, and to the extent required by applicable law, storm, are
available to each
Property in form, properly sized and with capacity sufficient for the useful
enjoyment and
operation of each Property for its intended use and all assessments, impact
fees, development
fees, tap-on fees or recapture costs then due and payable in connection
therewith will be paid
prior to Closing except the usual and customary charges involved in the ordinary
course of
business and specifically identified in the budget that has been approved by
Purchaser.
            (p)        No broker, finder, agent or other intermediary has or
will have any right or
claim against Purchaser for any commission, finder's fee or similar amount
arising in connection
with leases for space in Property entered into prior to the Closing, unless said
right or claim is a
result of the actions of Purchaser with respect to such broker in connection
with a Property or
unless such commission are both approved in writing by Purchaser.
            (q)        Each Property constitutes one tax parcel which does not
include any real
estate other than the Parcel. The Property is not currently subject to a tax
abatement. Any tax
rollback or additional tax due or which may become due as the result of a
Property's having been
assessed with an agricultural, timber, open use or other special use designation
within the
preceding five (5) years shall be paid by Seller or Seller's predecessor in
title.
            (r)        Seller is not a "foreign person" as defined in Internal
Revenue Code
Section 1445 and any related regulations.
            (s)        Seller and, to Seller's knowledge, no person or entity
who owns a direct
interest in Seller is not now nor shall it be at any time during the term of
this Agreement a person
or entity with whom a United States citizen or any entity organized under the
laws of the United
States or its constituent states, including a financial institution (as defined
under applicable
federal codes), is prohibited from transacting business of the type contemplated
by this
Agreement, whether such prohibition arises under U.S. law, regulation, executive
orders and lists
published by the Office of Foreign Assets Control, Department of the Treasury
("OFAC")
(including those executive orders and lists published by OFAC with respect to
Specially
Designated Nationals and Blocked Persons) or otherwise. Seller represents and
warrants that it
is in compliance with any and all applicable provisions of The United and
Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of
2001, Pub. L. No. 107-56 (2001) (the "Patriot Act").
            (t)        Seller, nor any holder of a direct interest in Seller, to
Seller's knowledge,
(a) is under investigation by any governmental authority for, or has been
charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti
Money Laundering Laws; (b) has been assessed civil or criminal penalties under
any Anti Money
Laundering Laws; (c) has been convicted of any crimes involving moral turpitude
or tax fraud;
and (d) has had any of its funds seized or forfeited in any action under any
Anti Money
Laundering Laws. As used herein, "Anti Money Laundering Laws" means those laws,
regulations and sanctions, state and federal, criminal and civil, that (a) limit
the use of and/or
seek the forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with
designated countries or individuals believed to be terrorists, narcotics dealers
or otherwise
engaged in activities contrary to the interests of the United States; (c)
require identification and
documentation of the parties with whom a Financial Institution conducts
business; or (d) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and
sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act , the
Trading with the
Enemy Act, 50 U.S.C. App. Section 1 et seq., the International Emergency
Economic Powers
Act, 50 U.S.C. Section 1701 et seq., and the sanction regulations promulgated
pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18
U.S.C. Sections 1956 and 1957.
Seller acknowledges and agrees that the foregoing representations and warranties
constitute a
material inducement to Purchaser to enter into this Agreement. Seller further
acknowledges and
agrees that the representations and warranties set forth above shall survive the
Closing for a
period of one (1) year from the date of Closing. Seller agrees to indemnify,
defend (with counsel
reasonably acceptable to Purchaser) and hold Purchaser harmless from and against
all damages,
costs, expenses, claims and liabilities paid or incurred by Purchaser
(including, but not limited to
reasonable attorneys fees and costs) as a result of any representation or
warranty set forth above
not being true and correct.
        Purchaser hereby makes all of the following representations and
warranties, all of
which Purchaser represents are true and correct as of the Effective Date and
again as of the
Closing Date:
        (a)        Purchaser is duly created, validly existing and in good
standing pursuant
to the laws of the jurisdiction of its organization and is duly qualified to do
business and is in
good standing in the jurisdictions in which the Properties are situated.
        (b)        Purchaser is authorized and empowered to enter into this
Agreement and
perform all of its obligations under this Agreement without any qualification
whatsoever. This
Agreement is legally binding upon Purchaser and enforceable against Purchaser in
accordance
with all of its provisions. The person signing this Agreement on behalf of
Purchaser has been
duly authorized to sign and deliver this Agreement on behalf of Purchaser.
        (c)        The execution and delivery of this Agreement, and the
performance of
Purchaser's obligations under this Agreement, will not violate or breach, or
conflict with, the
terms, covenants or provisions of any agreement, contract, note, mortgage,
indenture or other
document of any kind whatsoever to which Purchaser is a party or to which any
Property is
subject.
      7.        Covenants of Seller.
            (a)        Until the Closing, Seller shall operate and/or cause each
Property to be
operated in accordance with prudent management and operating standards and
practices, and
make or cause to be made all repairs, replacements and maintenance with respect
to each
Property such that it is in good condition at Closing without the need at
Closing for any repairs.
            (b)        Until the Closing, Seller shall pay on a timely basis all
bills and discharge
all obligations arising from ownership, operation, management, repair and
maintenance of each
Property.
            (c)        Until the Closing, Seller shall (i) keep (or cause to be
kept) each Property
fully insured in accordance with prudent and customary practice; (ii) not
alienate, encumber or
transfer any Property or any part thereof in favor of or to any other person or
entity, and (iii) not
execute any new lease without Purchaser's prior written consent.
            (d)        From and after the Effective Date until the Closing Date,
Seller shall
promptly give Purchaser written notice of any change in the status of title to
any Property, and
Seller shall not encumber any Property with any liens, encumbrances or other
instruments
creating a cloud on title or securing a monetary obligation with any Property.
            (e)        Prior to Closing, Seller shall not enter into any
contract that will be
binding against any Property or the Purchaser after Closing without the prior
written consent of
Purchaser, which consent shall not be unreasonably withheld or delayed.
            (f)        Prior to Closing, Seller shall promptly notify Purchaser
of any material
change, of which Seller has knowledge, with respect to the Property or any
information
heretofore or hereafter furnished to Purchaser with respect to the Property,
including, without
limitation, any such change which would make any portion of this Agreement,
including the
representations, warranties, covenants and agreements contained herein untrue or
materially
misleading
            (g)        At any time up to and including the date of Closing, if
the Financial
Statements delivered from time to time change in a material adverse manner or
there is a change
in a material adverse manner from the latest Financial Statements delivered to
Purchaser, or if
there is a material adverse change in the financial condition of Seller or the
Properties, Purchaser
shall have the right in its sole discretion, upon written notice to Seller, to
terminate this
Agreement. Upon such termination, the Deposit and all accrued interest thereon
shall be
returned to Purchaser and neither party shall have any further obligations under
this Agreement
except for those expressly intended to survive the termination of this
Agreement.
      8.        Conditions to Purchaser's Obligation to Close. The obligations
of Purchaser
under this Agreement are subject to satisfaction of all of the conditions set
forth in this Section 8,
all of which must be satisfied as of the Closing, unless otherwise set forth
below (the
"Conditions Precedent"). Purchaser may waive any or all of the Conditions
Precedent in whole
or in part but any such waiver shall be effective only if made by Purchaser in
writing. After the
Closing, any such Condition Precedent that has not been satisfied shall be
treated as having been
waived in writing. No such waiver (whether in writing or deemed to have occurred
at Closing)
shall constitute a waiver by Purchaser of any of its rights or remedies if
Seller defaults in the
performance of any covenant or agreement to be performed by Seller or if Seller
breaches any
representation or warranty made by Seller in this Agreement. If any condition
set forth in this
Section 8 is not fully satisfied or waived in writing by Purchaser, this
Agreement shall terminate,
the Deposit shall be promptly returned to Purchaser, and Seller shall not be
released from
liability if Seller defaults in the performance of any such covenant or
agreement to be performed
by Seller or if Seller breaches any such representation or warranty made by
Seller before such
termination.

            (a)        At Closing, Tenant shall have executed and delivered two
(2) Leases for each
Property to the Title Company, and Tenant shall have executed and delivered to
Purchaser, and
Purchaser and Purchaser's lender shall have approved, a tenant estoppel
certificate for each of
the Leases, in form and substance required by Purchaser or Purchaser's lender
(collectively, the
"Estoppel Certificates"). If Seller or any affiliate or subsidiary of Seller is
leasing any of the
Properties from Seller or any affiliate or subsidiary of Seller, Seller shall
deliver to Purchaser
lease termination agreements in form and substance satisfactory to Purchaser.

            (b)        With respect to those Properties for which Parent is not
executing the Lease,
Parent shall have entered into a Guaranty and Suretyship Agreement with respect
to such Lease
guarantying Tenant's obligations under such Lease, in form and substance
required by Purchaser
and containing such changes as may be recommended by Purchaser's local counsel
(each, a
"Guaranty" and collectively, the "Guarantees"). Tenant shall have executed,
acknowledged
and delivered to the Title Company, any subordination, non-disturbance and
attornment
agreement required by Purchaser's lender for each Property (the "SNDA's").

            (c)        Seller shall have received a written opinion from counsel
(which may be in-
house counsel) for Seller under each Lease stating that each Lease has been duly
authorized,
executed and delivered by Seller; the execution and performance of each Lease by
Seller will not
conflict with a result in a breach under any of the Seller's organizational
documents or
agreements to which it is a party or by which it is bound; the Lease is
enforceable in accordance
with its terms, subject to customary enforceability exceptions; and containing
such other items
reasonably requested by Purchaser.

            (d)        Seller shall have delivered to Purchaser such partial
termination of UCC-1
financing statements from Seller's lenders' so that the personal property and
fixtures to be
conveyed by Seller to Purchaser in accordance with Section 1(a) of this
Agreement can be
conveyed free and clear of all liens and security interests in favor of Seller's
lenders.

            (e)        As of the Closing, no damage to a Property from fire,
casualty or other
occurrence shall have occurred and not been repaired.

            (f)        No Property shall be the subject of any eminent domain or
condemnation
proceedings, actual or, to Seller's knowledge, threatened.

            (g)        On or prior to the Closing there shall not have been
filed by or against Seller a
petition in bankruptcy or a petition or answer seeking an assignment for the
benefit of creditors,
the appointment of a receiver, trustee, liquidation or dissolution or similar
relief under the U.S.
Bankruptcy Code or any state law, and there shall have been no material change
in the financial
condition of Seller.

            (h)        All of Seller's representations and warranties in this
Agreement or in any
certificate or document delivered or to be delivered in connection with this
Agreement shall be
true, correct and complete in all material respects, and all covenants required
to be performed by
Seller prior to Closing shall have been performed or satisfied.

            (i)        No order of any court or administrative agency shall be
in effect which
restrains or prohibits the occupancy of the Improvements at each Property. No
suit, action or
proceeding in which it will be, or it is, sought to restrain or prohibit the use
or occupancy of the
Improvements at each Property.

            (j)        Purchaser shall have received copies of all temporary or
permanent
certificates of approval or occupancy for the Improvements on each Parcel issued
by the relevant
governmental authorities and all other certifications, permits, and licenses
issued by the relevant
governmental authorities and all other Approvals as are necessary to occupy and
use the Property
for its intended use.

            (k)        Seller shall deliver to Purchaser an as-built survey
which shall not show any
defects, gaps, gores, encumbrances, easements, encroachments, rights of third
parties or other
defects or matters with respect to the Property which render title unmarketable
or which differ
from that shown on the Survey, other than the Permitted Exceptions, and which
shall not indicate
any violations of any applicable building or zoning code.

            (l)         At the Closing, the Title Company shall be
unconditionally and irrevocably
committed to issue to Purchaser an ALTA Extended Coverage Policy of Title
Insurance for each
Property, containing such endorsements as Purchaser may require, insuring that
fee simple
absolute title to the Property is vested in Purchaser, with liability limits
equal to the allocated
portion of the Purchase Price for the subject Property, subject only to the
Permitted Exceptions.

            (m)        Purchaser shall have received evidence reasonably
satisfactory to Purchaser
that water, sewer, electric and telephone utilities have been installed, enter
each Property through
streets dedicated to the public or public or private easements benefiting a
Property and are fully
operational and are actually operating.

            (n)        Purchaser shall have received evidence there have been no
violations of
environmental laws since the expiration of the Approval Period.

            (o)        Purchaser shall have received true and correct copies of
all current property
tax bills and assessment notices pertaining to the Property.

            (p)        To the extent required by law, Purchaser shall have
received evidence that
Seller has complied with any applicable bulk sales or similar laws in the state
where each
Property is located and that Seller has given any notices (and/or paid any tax)
required by local
law to be given or paid.

            (q)        Purchaser shall have received evidence that all of the
insurance policies
required to be maintained by Seller, as the tenant, pursuant to each Lease are
in full force and
effect, and that Purchaser and Purchaser's lender have been named as an
additional insureds as
required under the Leases.

            (r)        At Closing (i) Seller shall deliver to Purchaser a
certified balance sheet and
year to date income statement for Seller, both of which should be prepared as of
the Closing Date
so as to reflect the economic impact of the sale of the Properties.

            (s)        Seller and Purchaser shall have agreed upon the form of
Lease.

      9.        Closing. Seller and Purchaser shall consummate the transactions
contemplated
by this Agreement (the "Closing" or the "Close of Escrow") through an escrow
with the Title
Company acting as escrow agent. Unless otherwise mutually agreed to by Purchaser
and Seller
in writing, the Closing shall occur fifteen (15) business days following
expiration of the
Approval Period. Purchaser shall have the option to extend the foregoing date
for an additional
ten (10) business days, by giving written notice to Seller at least three (3)
days in advance, and
by sending an additional Two Hundred Fifty Thousand Dollars ($250,000) (the
"Extension
Deposit") to the Title Company to be held by the Title Company along with the
Deposit. The
Extension Deposit shall be refundable or non-refundable to Purchaser on the same
terms and
conditions as the Deposit, and shall be applicable to the Purchase Price at
Closing. The date on
which Closing occurs is referred to herein as the "Closing Date". Seller and
Purchaser may
submit individual escrow instructions to the title company, provided such
instructions do not
conflict with the terms of this Agreement.
      10.        Seller's Obligations at the Closing. At the Closing and in
connection with each
Property, Seller shall, at its sole cost and expense:
            (a)        execute and deliver to Purchaser a special warranty deed
(in a form
approved by Purchaser) conveying fee simple title to each Property to Purchaser
free and clear of
all exceptions, liens, or encumbrances whatsoever, excepting the Permitted
Exceptions and the
Lease applicable to such Property (the "Deed"), together with a bill of sale for
the Equipment at
each Property pursuant to which Seller shall convey to Purchaser the Equipment
located at such
Property free and clear of all exceptions, liens or encumbrances whatsoever,
except the Permitted
Exceptions. In connection therewith, Seller shall obtain at its expense whatever
releases from
existing lenders are required (including releases and/or partial terminations of
UCC-1 financing
statements) in order to effect the foregoing;
            (b)        cause the Title Company to furnish to Purchaser an
owner's policy of title
insurance pursuant to the Title Commitment (the "Title Policy"), which shall be
"later-dated" to
cover the Closing Date and the date on which the Deed is recorded;
            (c)        cause Tenant to execute and deliver to Purchaser the
Leases and Estoppel
Certificates, and cause Tenant to execute, acknowledge and deliver the SNDAs to
the Title
Company.
            (d)        with respect to the those Leases for which Parent is not
executing the
Leases, cause Parent to execute and deliver to Purchaser the Guarantys;
            (e)        deliver an opinion of legal counsel regarding (A) the due
authorization,
execution and delivery of the Leases by Tenant and (B) that no consent or
approval is required
for the execution and delivery of the Leases by Tenant;
            (f)        deliver to Purchaser with copies of all certificates of
occupancy, licenses,
permits, authorizations and approvals required by law and issued by all
governmental authorities
having jurisdiction over the Property to the extent required by law to be in the
name of the
Purchaser, together with an assignment of all such warranties, certificates of
occupancy, licenses,
permits, authorizations and approvals where permitted by law together with
copies of all
certificates issued by any local board of fire underwriters (or other body
exercising similar
functions) and the copies of each bill for current real estate and personal
property taxes;
            (g)        deliver evidence of the insurance policies required to be
maintained by
Tenant under the Lease, naming Purchaser and Purchaser's lender as additional
insureds;
            (h)        comply with all of Seller's obligations pursuant to this
Agreement and not
be in default hereunder;
            (i)        execute and deliver a closing statement itemizing the
Purchase Price and
all adjustments thereto as provided herein; and
            (j)        execute and deliver such other documents or instruments
as may be
required under this Agreement, by the Title Company or as otherwise required in
Purchaser's
reasonable opinion, to effectuate the Closing.
      11.        Purchaser's Obligations at Closing. Subject to the terms,
conditions, and
provisions hereof, and contemporaneously with the performance by Seller of its
obligations
under Section 10 above, Purchaser shall:
            (a)        pay the balance of the Purchase Price to the Title
Company for
disbursement pursuant to Seller's closing statement;
            (b)        execute and deliver a closing statement itemizing the
Purchase Price and
all adjustments thereto as provided herein;
            (c)        execute and deliver the Leases; and
            (d)        execute and deliver such other documents or instruments
as may be
reasonably requested by the Title Company, or required under this Agreement, to
effectuate the
Closing.
      12.        Closing Costs. At the Closing, Seller shall pay (a) the cost of
preparation of the
Deed, (b) all real estate transfer taxes and fees, documentary stamp taxes and
intangible taxes,
(c) all premiums and fees related to the purchaser's title commitment and Title
Policy for each
Property (excluding the cost of any title policy to be issued to Purchaser's
lender, if any),
including costs for all endorsements to Purchaser's owner's title insurance
policies; (d) all escrow
and recording charges, fees and expenses, (e) the cost of any Phase I
environmental studies or
reports, the cost of any Phase II environmental studies and reports, or
engineering or property
condition reports relating to the Properties, including any updates thereof
required by Purchaser,
(f) the cost of any appraisals relating to the Properties, (g) the cost of the
Survey and all updates
or changes thereto required by Purchaser, (h) the cost of any zoning reports
required by
Purchaser, (i) the cost of any background checks on the principals of Seller,
and (j) the cost of
paying for any transfer of any permit required by applicable law, or the cost of
any required
inspection required by applicable law, or the cost of purchaser having to obtain
any building or
occupancy permit as may be required by applicable law. If requested by
Purchaser, Seller agrees
to directly and promptly engage and pay for any environmental or zoning
consultant, surveyor,
or other third party reports that Seller is obligated to pay for under this
Section 12. Subject to
Section 16 hereof, Seller and Purchaser shall each pay their own attorneys' fees
and costs.
Purchaser shall pay all fees due and owing to Purchaser's lender.
      13.        Prorations. In connection with each Property, Seller shall pay
in full, on or
before Closing, all general real estate taxes and special assessments (a) for
the years prior to the
current calendar year, and (b) for the current calendar year only if then due
and payable. Seller
shall not receive any credit for prepaid taxes or assessments. Rent (as defined
and due) under the
Leases for the balance of the month in which Closing occurs, and for the entire
month
immediately following the month in which Closing occurs, shall be paid to
Purchaser at Closing.
      14.        Default by Seller. In the event that Seller should fail to
consummate the
transactions contemplated by this Agreement for any reason, excepting the
failure of any of the
Purchaser's obligations at Closing under Section 11 above to be satisfied or
waived, Purchaser
may (a) seek any one or more remedies available under the law, in equity
(including the right to
specifically enforce this Agreement) or otherwise, (b) proceed to consummate
this transaction
without waiving its right to seek any remedy based upon such default, or (c)
terminate this
Agreement and receive back the Deposit and all accrued interest thereon from the
Title
Company, in either event by giving prompt written notice thereof to Seller, and
without waiving
its right to seek any and all remedies at law and equity based upon such
default. In the event
Purchaser elects to terminate this Agreement, neither Seller nor Purchaser shall
have any further
obligations under this Agreement except for those expressly intended to survive
the termination
of this Agreement. The rights and remedies of Purchaser set forth in this
Section 14 shall survive
the termination of this Agreement.
      15.        Default by Purchaser. IN THE EVENT PURCHASER SHOULD FAIL TO
CONSUMMATE THE TRANSACTION CONTEMPLATED HEREIN FOR ANY
REASON, EXCEPT (1) DEFAULT OR BREACH BY SELLER; (2) THE FAILURE OF
ANY OF SELLER'S OBLIGATIONS UNDER SECTION 10 ABOVE TO BE SATISFIED
OR WAIVED BY PURCHASER, OR (3) THE FAILURE OF ANY PURCHASER
CONDITION TO CLOSING SET FORTH UNDER SECTION 8 ABOVE, SELLER MAY
TERMINATE THIS AGREEMENT BY GIVING PROMPT WRITTEN NOTICE
THEREOF TO PURCHASER AND AS ITS SOLE AND EXCLUSIVE REMEDY, IN
SUCH EVENT, PURCHASER SHALL BE LIABLE TO SELLER FOR LIQUIDATED
DAMAGES IN THE AMOUNT OF THE DEPOSIT AND ALL ACCRUED INTEREST
THEREON ONLY AND THE TITLE COMPANY SHALL PAY THE DEPOSIT AND
ALL ACCRUED INTEREST THEREON TO SELLER, AND NEITHER SELLER NOR
PURCHASER SHALL HAVE ANY FURTHER OBLIGATIONS UNDER THIS
AGREEMENT. SELLER AND PURCHASER AGREE THAT IT WOULD BE
EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE WITH ANY
DEGREE OF CERTAINTY THE AMOUNT AND EXTENT OF DETRIMENT TO
SELLER IF PURCHASER SHOULD FAIL OR REFUSE TO PERFORM ACCORDING
TO THE TERMS OF THIS AGREEMENT. ACCORDINGLY, THE SELLER AND
PURCHASER HEREBY AGREE THAT FORFEITURE OF THE DEPOSIT AND ALL
ACCRUED INTEREST THEREON SHALL BE CONSIDERED TO BE A FAIR AND
REASONABLE AMOUNT UNDER SUCH CIRCUMSTANCES AND SELLER'S SOLE
AND EXCLUSIVE REMEDY. BY PLACING THEIR INITIALS BELOW EACH
PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS
MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.
      PURCHASER: ________________        SELLER: ______________________
      16.        Attorney's Fees. Should either Seller or Purchaser employ an
attorney or
attorneys to enforce any of the provisions hereof or to protect its interest in
any matter arising
under this Agreement or to recover damages for the breach of this Agreement, the
losing party
agrees to pay the prevailing party all reasonable costs, charges, and expenses,
including
reasonable attorney's fees, expended or incurred by it in connection therewith.
      17.        Brokerage Commissions. Each party represents to the other that
no broker other
than Glen Kunofsky of Marcus & Millichap has been involved in this transaction.
At the
Closing, Seller shall pay each of such broker a real estate commission pursuant
to a separate
agreement. Seller and Purchaser agree that if any claim for brokerage
commissions are ever
made against Seller or Purchaser in connection with this transaction, all claims
shall be handled
and paid by the party whose actions or alleged commitments form the basis of
such claim. Seller
agrees to indemnify, defend and hold Purchaser harmless from any loss,
liability, damage, cost,
or expense (including, without limitation, reasonable attorney's fees) paid or
incurred by
Purchaser by reason of any claim to any broker's, finder's, or other fee in
connection with this
transaction by any party claiming by, through, or under Seller. Except as
provided in the
foregoing sentence, Purchaser agrees to indemnify, defend and hold Seller
harmless from any
loss, liability, damage, cost or expense (including, without limitation,
reasonable attorney's fees)
paid or incurred by Seller by reason of any claim to any broker's, finder's, or
other fee in
connection with this transaction by any party claiming by, through, or under
Purchaser, which
obligation of each party shall survive the Closing.
      18.        Risk of Loss. All risk of loss or damage to each Property prior
to Closing,
including, without limitation, loss by fire, windstorm, or other casualty
(collectively, a
"Casualty") or by condemnation, eminent domain or similar proceedings or threat
thereof
(collectively, a "Taking"), shall rest with Seller. If, prior to the Closing,
any Property is
damaged by a Casualty which costs in excess of $50,000 to repair or rebuild or
is the subject of a
Taking, Seller shall give Purchaser written notice thereof and Purchaser shall
have the option,
exercisable by written notice to Seller within ten (10) business days after the
occurrence of such
Casualty or Taking, to either:
            (a)        accept title to such Property without any reduction of
the Purchase Price,
in which event, at the Closing and subject to the rights and obligations of
Tenant under the Lease
for such Property, Seller shall assign to Purchaser all of Seller's right, title
and interest to any
insurance or condemnation proceeds payable to Seller or its successors or
assigns by reason of
such Casualty or Taking in connection with such Property, and pay over to
Purchaser any monies
theretofore received by Seller in connection with such fire or other Casualty or
Taking; or
            (b)        terminate this Agreement as to the Property suffering the
Casualty and
receive 1/5th of the Deposit from the Title Company representing the amount of
the Deposit
associated with such Property, in which event neither Seller nor Purchaser shall
have any further
obligations under this Agreement with respect to such Property except for those
expressly
intended to survive the termination of this Agreement.
In the event Purchaser shall fail to exercise either such option within such ten
(10) business day
period, Purchaser shall be deemed to have elected the option set forth in the
foregoing clause (b)
with regard to the Property suffering the Casualty or Taking.
      19.        Assignability. Neither Purchaser nor Seller may assign its
respective obligations
hereunder without the consent of the other; provided, however, that Purchaser
may, without such
consent, assign this Agreement to any of its affiliates or subsidiaries.
      20.        Notices; Calculation of Time Periods. Any notice to be given or
to be served
upon either party hereto in connection with this Agreement must be in writing
and shall be given
by certified or registered mail (return receipt requested), by overnight express
delivery or
facsimile (followed by hard copy by either of the two preceding methods of
delivery) and shall
be deemed to have been given upon receipt. Such notice shall be given the
parties hereto at the
following addresses:
To Seller:        Ruth's Hospitality Group, Inc.
        International Parkway
        Suite 100
        Heathrow, Florida 32746
        Attention: Vice President, Real Estate
                Fax: (407) 833-9625

With a copy to:        Ruth's Hospitality Group, Inc.
                500 International Parkway
                Suite 100
                Heathrow, Florida 32746
                Attention: General Counsel
                Fax: (407) 833-9625

To Purchaser:        Sovereign Investment Company                
                125 Village Boulevard
        Suite 320
        Princeton, New Jersey 08540
        Attention: President/CEO
        Facsimile: (609) 986-2410
                
With copies to:        Sovereign Investment Company
                777 California Avenue
                Palo Alto, CA 94304
                Attn: General Counsel
                Fax: (650) 213-8183

Either party hereto may at any time, by giving five (5) days written notice to
the other, designate
any other address in substitution of any of the foregoing addresses to which
such notice shall be
given and other parties to whom copies of all notices hereunder shall be sent.
The term "Day' or
"days" refers to calendar days and unless otherwise specified, in computing any
period of time
described herein, the day of the act or event after which the designated period
of time begins to
run is not to be included and the last day of the period so computed is to be
included at, unless
such last day is a Saturday, Sunday or legal holiday for national banks in the
location where the
Property is located, in which event the period shall run until the end of the
next day which is
neither a Saturday, Sunday, or legal holiday.

      21.        Binding Effect. This Agreement shall be binding upon and shall
inure to the
benefit of the parties hereto and their respective successors and assigns.
      22.        Entire Agreement. This Agreement represents the entire
agreement between
Seller and Purchaser with respect to the subject matter hereof, and all prior
agreements between
Seller and Purchaser with respect to such subject matter shall have no further
force or effect,
including, without limitation, the Proposal Letter.
      23.        Governing Law. This Agreement shall be governed by, and
construed in
accordance with, the laws of the State of New Jersey.
      24.        Modification. This Agreement may only be modified or otherwise
amended by a
written instrument executed by duly authorized representatives of Seller and
Purchaser.
      25.        Time of Essence. Time is of the essence of this Agreement.
      26.        Counterparts. This Agreement may be executed in one or more
counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the
same instrument.
      27.        Confidentiality. Purchaser and Seller at all times prior to the
Close of Escrow
shall keep the transactions contemplated hereby and all documents received from
each other
confidential, except to the extent necessary to (a) comply with applicable laws
and regulations,
(b) discuss the same with such party's principals, consultants, attorneys,
financial sources and
advisors, and (c) carry out the obligations set forth herein. Any disclosure
pursuant to clause (b)
of the preceding sentence shall indicate that the information is confidential
and should be so
treated by the recipient.
      28.        Cooperation with Sales. From and after both the Effective Date
and the Closing,
Seller covenants and agrees to cooperate with Purchaser in connection with
Purchaser's sales of
the Properties, such cooperation to include, without limitation, the following:
(a) consenting to
Purchaser's disclosure of Seller's store level financial statements to
prospective purchasers and
providing such purchasers with copies thereof; (b) consenting to Purchaser's
disclosure of the
results of any background check on any of Seller's principals and providing such
purchasers with
copies thereof`; and (c) consenting to Purchaser's providing any prospective
purchasers of any of
the Properties with copies of the relevant Lease, Guaranty, Estoppel
Certificate, and any other
documents relative to the subject Property. Seller hereby consents to the
matters set forth in
subsections (a), (b) and (c) and agrees that no further consents or approvals
are required of Seller
in connection therewith. Seller agrees that Purchaser's disclosures under this
Section 28 are not
a violation or breach of Section 27 above. Seller's obligations under this
Section 28 shall
survive the Closing.
      
      
      29.        Effectiveness of Agreement. This Agreement shall not be
effective or binding
on any party until fully executed by all parties hereto, but shall be
interpreted as an offer under
control of the offeror prior to such acceptance.
      30.        Further Assurances. Seller and Purchaser agree to perform such
other acts, and
to execute, acknowledge, and/or deliver prior to or subsequent to the Closing
such other
instruments, documents and other materials as Seller or Purchaser may reasonably
request in
order to effectuate the consummation of the transactions contemplated herein and
to vest title to
the Properties in Purchaser.
[SIGNATURES ON FOLLOWING PAGE]
      

      

31.        Exclusivity. At all times from and after the Effective Date until
expiration of the
Approval Period or the termination of this Agreement, whichever first occurs,
Seller agrees not
to solicit, encourage, accept or provide factual information or negotiate with
respect to, any offer
to purchase the Properties from any person or entity other than Purchaser
hereunder.
      32.        Joint and Several. If more than one person or entity executes
this Agreement as
the Seller hereunder, then each of such persons or entities constituting Seller
shall be jointly and
severally liable for all covenants, conditions, provisions and agreements of the
Seller under this
Agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Purchase
Agreement
effective as of the Effective Date.
                        
SELLER:
RUTH'S HOSPITALITY GROUP, INC.
                                        
By /s/ Robert M. Vincent
Its _EVP/CFO______
PURCHASER:
SOVEREIGN INVESTMENT COMPANY,
a California corporation


By: _/s/ Pete Mavoidos____
Name: _Pete Mavoidos________
Its: _President________________

By: _/s/ Craig Vachris__________
Name: _Craig Vachris____________
Its: __Vice President______________

RCSH OPERATIONS, INC., a California
corporation

By: _/s/ Robert M. Vincent___
Name: __Robert M. Vincent___
Its: ___ EVP/CFO ________________

RCSH OPERATIONS, LLC, a Louisiana
limited liability company
By:    Ruth's Hospitality Group, Inc., a   
Delaware corporation, its sole member,
manager

By: _/s/ Robert M. Vincent___
Name: Robert M. Vincent_______
Its: __ EVP/CFO _____________

RHG KINGFISH, LLC, a Florida limited
liability company
By:    Ruth's Hospitality Group, Inc., a   
Delaware corporation, its sole member,
manager

By: ___/s/ Robert M. Vincent ____
Name: _ Robert M. Vincent ____
Its: ___ EVP/CFO ____________



EXHIBIT A
LEGAL DESCRIPTIONS OF THE PROPERTIES
[attached]





EXHIBIT B

Property Address
Allocated
Purchase Price
Allocated
Annual
Minimum
Monthly Rent
Initial Term*
3633 Veterans Blvd., Matarie, LA
$3,550,296
$300,000
240 full calendar months
74-70 Highway 111, Palm Desert, CA
$4,579,882
$387,000
240 full calendar months
1245 Olentangy River Road, Grandview, OH
$3,266,272
$276,000
240 full calendar months
6700 S. Tamiami Trail, Sarasota, FL
$3,022,746
$255,422
240 full calendar months
661 US Highway 1 North, N. Palm Beach, FL
$3,159,763
$267,000
144 full calendar months

* If the commencement of the initial Term commences on a day other than the
first day of the
calendar month, then the initial Term will be measured from the first day of the
month following
the month in which the initial Term commences.



EXHIBIT C

FORM LEASE AGREEMENT
[to be attached during the Approval Period]
1

-17-

        


        



        


